UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K/A FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS, AND SIMILAR PLANS Pursuant to Section 15(d) of the Securities Exchange Act of 1934 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-12613 ROCK-TENN COMPANY 1 (Full title of the plan and the address of the plan, if different from that of the issuer named below) ROCK-TENN COMPANY 504 Thrasher Street, Norcross, Georgia30071 (Name of the issuer of the securities held pursuant to the plan and address of its principal executive offices) Table of Contents ROCK-TENN COMPANY INDEX TO FORM 11-K/A Page Reference Explanatory Note 3 Exhibit Index 6 Explanatory Note: This Form 11-K/A is being filed as an amendment to the Annual Report on Form 11-K filed by the Registrant on December 21, 2011 to correct Exhibit 23.1.1 by changing the date referenced in the last sentence of the Consent of Independent Registered Public Accounting Firm from September 30, 2010 to September 30, 2011. Except as set forth herein, no other changes have been made to the Registrant’s Annual Report on Form 11-K filed December 21, 2011. Table of Contents Exhibit See separate Exhibit Index attached hereto and incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. ROCK-TENN COMPANY Date:December 22, 2011 By: /s/ Steven C. Voorhees Steven C. Voorhees Executive Vice-President, Chief Financial Officer and Chief Administrative Officer (Principal Financial Officer and duly authorized officer) INDEX TO EXHIBITS Exhibit Number and Description 23.1.1Consent of Cherry, Bekaert & Holland, L.L.P
